Title: From Thomas Jefferson to Thomas Beale Ewell, 28 August 1820
From: Jefferson, Thomas
To: Ewell, Thomas Beale


Dear Sir
Monticello
Aug. 28. 20.
Your letter of the 7th came to hand on the 14th and I kept up the one it inclosed until I could have a favorable opportunity of presenting it to the President. on delivering it, I took occasion to go into such explanations as I thought might do you justice, and manifest my own views and wishes. I found him in the best dispositions towards yourself; but cautious, as was proper, not to commit himself where other interests & opinions ought also to be attended to. yet so far as these may not justly overweigh predispositions in your favor, I think you may count on his friendly will. I learn with real regret the situation to which you have been reduced by unfavorable incidents, and shall be sincerely gratified by success in the resources to which your views are now turned; being with sincere esteem and respectYour friend and servtTh: Jefferson